JOHN R. BROWN, Circuit Judge,
concurring:
I concur but with great reservations that Bell v. Hood and our cases, including Williamson, should drive us to this wasteful result. Here, after extensive discovery and eight full days of a jury trial, the judge could see that the plaintiffs’ case simply had to fail because the contracts involved were not a security under the 1933 and 1934 Securities Act. Since this was the sole basis for jurisdiction of the District Court, the judge did the natural, but it turns out the mistaken, act of dismissing for want of subject matter jurisdiction.
Bound as I am by Bell v. Hood and the extensions and gloss given to it by us, it seems absurd to me that after all the proofs are in we are to measure jurisdiction by what the pleaders said at the beginning, not by the facts proved.1 The purpose behind Bell v. Hood, as I see it, is to keep the plaintiff from being poured out of court at the outset on the guise that the claim, as asserted, is beyond the jurisdiction of the Court. It should not control once the plaintiff’s proofs are in.
Fortunately, no real harm has been done and no advantage gained or lost save for the useless trip to this Court, the effort, work and cost imposed on all counsel and the Court. Since the Court necessarily holds that the case is within the jurisdiction of the District Court and is therefore still pending there, the defendants’ motion for directed verdict (not acted or ruled on) is ripe for determination on the basis of the record made before the jury. The District Court must rule on this. And, assuming that the District Court will adhere to its previous analysis of the evidence and the insufficiency thereof, the motion will be granted. Assuming also that the unsuccessful plaintiffs would again appeal, we are back to where we now are and will have to then look at the sufficiency of the evidence to sustain the claim. Against the strong admonitions of 28 U.S.C. § 21062 and F.R. Civ.P. Rule 613 I would doubt that we are compelled to dance the two-step.
Additionally, if any problems arise in pursuing the course of pressing the motion for directed verdict the defendants can file a motion for summary judgment attaching a full copy of the record evidence made before the jury to demonstrate as a matter of law that there is no genuine controversy over facts having legal significance under the securities laws asserted. The trial court, as would be we on appeal, will be faced with the identical real legal question now before us.

. See F.R.Civ.P. Rule 54(c):
A judgment by default shall not be different in kind from or exceed in amount that prayed for in the demand for judgment. Except as to a party against whom a judgment is entered by default, every final judgment shall grant the relief to which the party in whose favor it is rendered is entitled, even if the party has not demanded such relief in his pleadings.


. The Supreme Court or any other court of appellate jurisdiction may affirm, modify, vacate, set aside or reverse any judgment, decree, or order of a court lawfully brought before it for review, and may remand the cause and direct the entry of such appropriate judgment, decree or order, or require such further proceedings to be had as may be just under the circumstances.


. The rule in relevant part says:
The court at every stage of the proceeding must disregard any error or defect in the proceeding which does not affect the substantial rights of the parties.